Exhibit 10.8

 

TRANSITION AND RETIREMENT AGREEMENT

 

This TRANSITION AND RETIREMENT AGREEMENT (this “Agreement”) is entered into as
of March 16, 2006 by and between BECKMAN COULTER, INC., a Delaware corporation
(the “Company”), and James T. Glover (“Executive”).

 

RECITALS

 

WHEREAS, Executive is the Senior Vice President and Chief Financial Officer (the
“CFO”) of Company;

 

WHEREAS, the Company desires to have the continued benefit of Executive’s
knowledge and expertise until Executive retires from the Company on or about
June 30, 2006, or such later date to which the parties may mutually agree to
extend Executive’s employment (“Retirement Date”) and Executive desires to
provide such services as the Company may reasonably require during such period
of time;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth below, the parties hereby agree as follows:

 

1.             Services.

 

Executive shall remain the CFO and continue to perform the services of the CFO
of the Company until the Retirement Date.

 

2.             Compensation and Benefits.

 

a.     The Company shall continue to pay Executive a base salary at Executive’s
current rate of $12,146.31 for each bi-weekly period, until the Retirement Date.

 

b.     Also, for an eighteen month period, commencing on the Retirement Date,
the Company shall pay Executive or his estate $12,146.31 bi-weekly.

 

c.     The Company shall also pay Executive or his estate a prorated 2006
incentive bonus on or about the time it pays its employees incentive bonuses for
2006 performance. The bonus Executive shall be paid shall equal the product of
(i) the number of days in 2006 until the Retirement Date divided by 365, but no
less than 183 days, times (ii) one hundred percent of what the Executive would
have received had the Executive served throughout 2006 and received a one
hundred percent (100%) bonus payout. For purposes of certainty, the parties
acknowledge that in calculating the  bonus paid to Executive, the Company shall
assume i) Company performance for 2006 that equals the Operating Plan target for
a 100% bonus payout to executives, and ii) that Executive’s performance

 

1

--------------------------------------------------------------------------------


 

was at a level warranting a 100% bonus. The Company shall amend the Supplemental
Pension Plan to include this incentive bonus payment in Executive’s final
average earnings calculations for purposes of calculating benefits, and other
matters under such plan at Retirement.

 

d.     The Company shall provide to Executive continued eligibility to
participate in the Company’s medical plan coverage at normal active employee
rates from the Retirement Date for a period of one year, and thereafter at the
Company’s COBRA rates. In the event of Executive’s death during the one year
period from the Retirement Date, Executive’s dependents may continue medical
coverage at COBRA rates for the period required by COBRA. From and after the
Retirement Date and for a period required by COBRA, Executive shall be eligible
for any other health benefits, including dental and vision benefits, at rates
provided for under COBRA, and in accordance with the provisions of COBRA.
Executive acknowledges and agrees that all medical and other health benefit
premiums, including but not limited to those set forth above, shall be at
Executive’s own expense and are subject to premium increases.

 

e.     The vesting of Executive’s special stock option grant, scheduled to vest
on April 1, 2007 will be accelerated to vest on the Retirement Date. Also,
Executive’s restricted stock grant scheduled to vest on August 6, 2007, will be
accelerated to vest on May 1, 2006.

 

f.      The Company shall provide to Executive the Ayco Financial Planning
Service (or a successor service if one is selected by the Company) until
December 31, 2007, in accordance with the program provisions applicable during
this period.

 

g.     The Company shall provide an executive outplacement program to Executive
through the firm of Executive’s choice in an amount not to exceed $35,000. This
amount is to be used for outplacement services only. These services will be
provided until the date Executive obtains other employment or December 31, 2007,
whichever date is earlier. The Company will make payments directly to the
outplacement services provider. No amount of any unused portion will be refunded
or payable to Executive.

 

h.     Upon or as soon as practicable after the Retirement Date, the Company
shall pay Executive or his estate $24,292.62 for twenty (20) accrued, but
unused, vacation days. This amount will be included in the Executive’s final
average earnings for calculation purposes of all pension benefits at Retirement.

 

i.      Payments and benefits under this Agreement are contingent upon Executive
signing and delivering to the Senior Vice President, General Counsel and
Secretary of the Company, a General Release of All Claims in the form of
Attachment “A” hereto dated as of the Retirement Date.

 

2

--------------------------------------------------------------------------------


 

j.      The Company and Executive agree to reasonably cooperate to adopt any
amendments to this Agreement that may be necessary or advisable in order to
avoid the imputation of tax or any tax penalties pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended. No such future amendments will reduce
the amounts due the Executive or his estate under this Agreement.

 

3.             Severance Plan Waiver.  Executive agrees that by accepting,
agreeing to and executing this Agreement, Executive is waiving any and all
rights to Basic and Additional Benefits as defined under the Beckman
Coulter, Inc. Separation Pay Plan - #594 and any payments under any annual
incentive plan, including but not limited to the 2006 Executive Annual Incentive
Plan, except as provided in Paragraph 2(c) above. Company and Executive agree
that the agreement dated January 1, 2001 shall remain in effect until
Executive’s Retirement Date and that, should any payments and benefits under
such agreement become due prior to his Retirement Date, then such payments and
benefits shall be in lieu of those provided under Paragraph 2(a) through
2(f) above.

 

4.             General Release.

 

a.     Executive and Executive’s heirs, executors, and administrators, if any,
hereby absolutely and forever release and discharge the Company, any of its
past, present or future parent companies, subsidiaries, affiliates, divisions,
successors, assigns, trust fiduciaries, stockholders, agents, directors,
officers, employees, representatives, heirs, attorneys, and all persons acting
by, through, under or in concert with them, or any of them (hereinafter
collectively known as “Releasees”) of and from any and all manner of claims,
causes of action, or complaints, in law or in equity, of any nature whatsoever,
known or unknown, fixed or contingent (hereinafter called “Claims”), which
Executive now has or may have against the Releasees, or any of them, arising out
of Executive’s employment or retirement from the Company, and any other claim of
any nature whatsoever based upon any fact or event occurring prior to the date
Executive executes this Agreement. If any action is brought by or on Executive’s
behalf relating to any matters released, Releasees shall be entitled to a return
from Executive in the amount equivalent to all payments mentioned under
Paragraphs 2b through 2c above. The return of such amounts shall not extinguish
the Agreement of Executive’s obligations hereunder.

 

b.     Without limiting the generality of Paragraph 4(a), Executive also
specifically agrees to waive any right to recovery based on local, state or
federal age, sex, sexual orientation, pregnancy, race, color, national origin,
marital status, religion, medical condition, physical disability, or mental
disability discrimination laws, including without limitation, Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Federal Family Medical Leave Act of 1993,
the California Family Rights Act and the Fair

 

3

--------------------------------------------------------------------------------


 

Employment and Housing Act, whether such claim or claims may be based on an
action filed by Executive or by a governmental agency.

 

c.     Executive is aware that after the effective date of this Agreement,
Executive may discover facts different from, or in addition to, those Executive
now knows or believes to be true with respect to the Claims released in
Paragraphs 3 and 4 above and agrees that this Agreement shall be and remains in
effect in all respects as a complete and general release as to all matters
released, notwithstanding any different or additional facts.

 

d.     It is Executive’s intention in executing this Agreement that it shall be
effective as a bar to each and every claim of any nature whatsoever hereby
released. In furtherance of this intention, Executive specifically waives the
benefit of SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA, which
states the following:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THIS RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

e.     Nothing in this Agreement shall prohibit Executive from bringing an
action to enforce this Agreement, or to obtain any rights under Article VIII of
the By-laws of the Company (indemnification).

 

5.             Benefit and Compensation Plans.  Executive acknowledges and
agrees that except as to benefits and compensation expressly provided for in
this agreement, any rights to receive payments and benefits from various
employee benefit and compensation plans or programs shall be governed by the
rules of those plans or programs as they now exist or are amended in the future,
and further, that entering into this Agreement shall not limit the right of the
Company, its subsidiaries or its or their successors to amend or terminate any
such plans or programs or benefits thereunder. Any amendments or terminations of
such plans, programs or benefits shall apply to Executive as they would to other
participants or recipients of such plans, programs or benefits.

 

6.             Confidential Information.  Executive acknowledges Executive’s
continuing obligations, including, but not limited to those regarding
confidential information under Executive’s “Employment Agreement” dated
August 24, 1983, a copy of which is attached hereto, marked Attachment “B” and
incorporated herein by reference. Executive further agrees that those
obligations do not cease as a result of executing this Agreement. Without
limiting the foregoing, Executive will not use on behalf of himself or any other
person or entity, or disclose to any person or entity, any of the Company’s
proprietary information without the prior written consent of the Senior Vice
President, General Counsel and Secretary of the Company.

 

4

--------------------------------------------------------------------------------


 

Proprietary information means information owned or used by, or relating to the
business or affairs conducted by the Company or its affiliates at any time
during Executive’s employment with the Company. Without limitation, examples of
proprietary information include information concerning inventions, processes,
methods, trade secrets, formulations, raw material lists, vendor lists, customer
lists, employee lists, marketing or strategic plans, or actual or projected
financial results or data. The Company and the Executive also agree not to take
any action or make any statement that would diminish or in any way disparage the
good reputation, good will, and high standing of the other party.

 

Executive expressly understands that Executive’s agreement to comply strictly
with this provision and the provisions of Executive’s Employment Agreement
regarding the proprietary information represents a material provision of this
Agreement and is indispensable to the Company’s agreement to enter into this
Agreement. Executive further agrees that any violation or breach of Executive’s
commitments and agreement will cause irreparable damage and injury that could
not be fully remedied or compensated by monetary damages alone or in an action
at law. Executive therefore agrees and hereby stipulates that the Company shall
be entitled to receive all available remedies, including temporary and/or
permanent injunctive relief, if Executive breaches this provision or Executive’s
Employment Agreement.

 

7.             Cooperation. Executive agrees to cooperate with and to assist the
Company for a period not to exceed five (5) years from Executive’s Termination
Date, upon reasonable request and without additional compensation for up to
eight hour in any given month maximum, in any proceeding or investigation
involving any claim, demand, right, or action of any kind, arising out of, in
connection with, or in any manner relevant to Executive’s employment or job
duties, whether brought by a third party against the Company or its
subsidiaries, affiliates, successors or assigns or by it or them against a third
party. The Company shall reimburse Executive for his reasonable travel, lodging,
meal expenses and compensation of $265 per hour for time spent in excess of the
eight hour maximum cited above incurred in connection with providing such
assistance.

 

8.             Settlement of Disputes.

 

a.     The Company and Executive hereby consent to the resolution by arbitration
of all disputes, issues, claims or controversies arising out of or in connection
with this Agreement, Executive’s employment with and/or retirement from the
Company, and/or Executive’s services to the Company and the Company may have
against Executive or that Executive may have against the Company, or against its
officers, directors, employees or agents acting in their capacity as such. Each
party’s promise to resolve all such claims, issues, or disputes by arbitration
in accordance with this Agreement rather than through the course of litigation,
is consideration for the other party’s like promise. It is further agreed that
the decision of an arbitrator on any issue, dispute,

 

5

--------------------------------------------------------------------------------


 

claim or controversy submitted for arbitration, shall be final and binding upon
the Company and Executive and that judgment may be entered on the award of the
arbitrator in any court having proper jurisdiction. The Company will pay for the
cost and fees of arbitration.

 

b.     However, thirty (30) days prior to submittal of any dispute to formal
arbitration Executive and the Company agree to meet to resolve said dispute. If
no resolution appears possible, the dispute will be submitted to formal
arbitration after said 30-day period pursuant to the procedure set forth herein.

 

c.     Except as otherwise provided herein or by mutual agreement of the
parties, any arbitration shall be administrated in accordance with the
then-current Commercial Arbitration Procedures of the American Arbitration
Association (AAA) before a single arbitrator who is a retired federal or state
court judge in the state in which the arbitration is convened. The arbitration
shall be held in Orange County, California, or at any other location mutually
agreed upon by the parties.

 

d.     The parties shall attempt to agree upon the arbitrator. If the parties
cannot agree on the arbitrator, the AAA shall then provide the names of nine
(9) arbitrators experienced in business employment matters along with their
resumes and fee schedules. Each party may strike all names on the list it deems
unacceptable. If more than one common name remains on the list of all parties,
the parties shall strike names alternately until only one remains. The party who
did not initiate the claim shall strike first. If no common name remains on the
lists of the parties, the AAA shall furnish an additional list until an
arbitrator is selected.

 

e.     The arbitrator shall interpret this Agreement, and any applicable Company
policy or rules and regulations, any applicable substantive law (and the law of
remedies, if applicable) of the State of California, or applicable federal law.
In reaching his or her decision, the arbitrator shall have no authority to
change or modify any lawful Company policy, rule or regulation, or this
Agreement. The arbitration, and not any federal, state or local court or agency,
shall have exclusive and broad authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including, but not limited to, any claim that all or any part of this Agreement
is voidable.

 

9.             Severable Provisions.  If any provision of this Agreement or
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Agreement which can be given effect without
the invalid provision or application. To this end, the provisions of this
Agreement are severable.

 

6

--------------------------------------------------------------------------------


 

10.           Indemnification.  The Company’s director and officer insurance as
well as the indemnification set forth in the Company’s by-laws and certificate
of incorporation will apply to Executive for all appropriate conduct carried out
by Executive in the course and scope of Executive’s responsibilities while
Executive is and was an employee of the Company.

 

11.           Agreement.  This Agreement represents the sole and entire
agreement between the parties and supersedes all prior agreements, negotiations,
and discussions with respect to the subject matters covered. Any amendment to
this Agreement must be in writing, signed by the parties hereto, and stating the
intent of the parties to amend this Agreement.

 

12.           Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of California.

 

16.           Miscellaneous.

 

a.     All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:              James T. Glover

{Personal Information Removed}

 

If to the Company:       Attention:  General Counsel

Beckman Coulter, Inc.

4300 N. Harbor Boulevard

Fullerton, CA 92834

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

b.     This Agreement may be executed in several counterparts, each of which
shall be deemed an original, and said counterparts shall constitute but one and
the same instrument.

 

c.     Mr. Robert Hurley, the Company’s Senior Vice President, Human Resources,
or his delegate will be the contact person for Executive regarding any
administrative or implementation questions Executive may have.

 

17.           I, James T. Glover, understand, acknowledge and represent that:

 

a.     I have carefully read and understand this Agreement and its final and
binding effect;

 

7

--------------------------------------------------------------------------------


 

b.     This Agreement constitutes a voluntary waiver of any and all rights and
claims hereby released I have against Releasees as of the date of the execution
of this Agreement including, but not limited to, rights or claims arising under
the Federal Age Discrimination in Employment Act of 1967;

 

c.     I have waived rights or claims pursuant to this Agreement in exchange for
consideration, the value of which exceeds payment of remuneration and other
amounts to which I was already entitled;

 

d.     I was advised to consult and have had the opportunity to fully discuss
the contents and consequences of this Agreement with an attorney of my choice
prior to executing it;

 

e.     I have a period of up to twenty-one (21) days to consider the terms of
this Agreement. I may revoke this Agreement at any time during the seven
(7) days following the date I execute this Agreement and this Agreement shall
not be effective or enforceable until such revocation period has expired;

 

f.      I have not relied on any promise, representation or inducement not
expressed in this Agreement; and

 

g.     I have voluntarily and knowingly signed this Agreement.

 

 

 

 

/S/ JAMES T. GLOVER

 

James T. Glover

 

 

 

 

 

BECKMAN COULTER, INC.

 

 

 

 

 

By:

/S/ JAMES R. HURLEY

 

 

James R. Hurley

 

 

Sr. Vice President, Human

 

 

Resources/Communications

 

8

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

WAIVER AND GENERAL RELEASE OF ALL CLAIMS

 

For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, I, James T. Glover, on behalf of myself and my heirs, executors,
and administrators, if any, hereby absolutely and forever release and discharge
the Company, any of its past, present or future parent companies, subsidiaries,
affiliates, divisions, successors, assigns, trust fiduciaries, stockholders,
agents, directors, officers, employees, representatives, heirs, attorney, and
all person acting by, through, under or in concert with them, or any of them
(hereinafter collectively known as “Releasees”) of and from any and all manner
of claims, causes of action, or complaints, in law or in equity, or any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which I now have or may have against the Releasees, or any of them, arising out
of my employment or separation from the Company, based upon any fact or event
occurring prior to the date I execute this Waiver and General Release of All
Claims (“Waiver and General Release”). If any action is brought by me or on my
behalf relating to any matters released, Releasees shall be entitled to a return
from me the amount equivalent to all payments and benefits mentioned under
Paragraphs 2b and 2c of the Transition and Retirement Agreement dated March 16,
2006 (“Agreement”). The return of such amounts shall not extinguish the
Agreement or my obligations hereunder. Provided, that any action to enforce the
Transition and Retirement Agreement or to obtain benefits under Paragraph VIII
of the By-laws of Beckman Coulter, Inc. (Indemnification) shall not constitute a
violation of the Transition and Retirement Agreement.

 

Without limiting the generality of the above paragraph, I also specifically
agree to waive any right to recovery based on local, state or federal age, sex,
sexual orientation, pregnancy, race, color, national origin, marital status,
religion, medical condition, physical disability, or mental disability
discrimination laws, including without limitation, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Federal Family Medical Leave Act of 1993, the California
Family Rights Act and the Fair Employment and Housing Act, whether such claim or
claims may be based on an action filed by me or by a governmental agency.

 

I am aware that after the effective date of this Waiver and General Release I
may discover facts different from, or in addition to, those I now know or
believe to be true with respect to the Claims release above and agree that this
Waiver and General Release shall be and remain in effect in all respects as a
complete and general release as to all matters released, notwithstanding any
different or additional facts.

 

It is my intention in executing the Waiver and General Release that it shall be
effective as a bar to each and every claim of any nature whatsoever hereby
released. In furtherance of this intention, I specifically waive the benefits of
SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA, which states the
following:

 

A GENERAL RELEASE DOES NOT EXTENT TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THIS RELEASE, WHICH IF
KNOWN BY HIM

 

9

--------------------------------------------------------------------------------


 

MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

I understand, acknowledge and represent that:

 

(a)           I have carefully read and understand this Waiver and General
Release and its final and binding effect;

 

(b)           This Waiver and General Release constitutes a voluntary waiver of
any and all rights and claims that I have against Releasees as of the date of
the execution of this Waiver and General Release including, but not limited to,
rights or claims arising under the Federal Age Discrimination in Employment Act
of 1967;

 

(c)           I have waived rights or claims pursuant to this Waiver and General
Release in exchange for consideration, the value of which exceeds payment of
remuneration and other amounts to which I was already entitled;

 

(d)           I was advised to consult and have had the opportunity to fully
discuss the contents and consequences of this Waiver and General Release with an
attorney of my choice prior to executing it;

 

(e)           I have had a period of up to twenty-one (21) days to consider the
terms of this Waiver and General Release. I may revoke this Waiver and General
Release at any time during the seven (7) days following the date I execute this
Waiver and General Release and this Waiver and General Release shall not be
effective or enforceable until such revocation period has expired;

 

(f)            I have not relied on any promise, representation or inducement
not expressed herein or in the Agreement; and

 

(g)           I have voluntarily and knowingly signed this Waiver and General
Release.

 

 

Date:

March 16, 2006

 

Signed:

/s/ JAMES T. GLOVER

 

 

 

James T. Glover

 

10

--------------------------------------------------------------------------------